Citation Nr: 1715718	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for myasthenia gravis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1981 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction lies with the Regional Office (RO) in Atlanta, Georgia.  

The Veteran submitted testimony before the undersigned Veterans Law Judge in May 2015.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2015, the Board granted an earlier effective date for the grant of service connection for myasthenia gravis to May 2, 1981 and remanded the issue of entitlement to a higher initial rating in excess of 30 percent for myasthenia gravis in order for the AOJ to obtain outstanding VA and private treatment records and to afford the Veteran an additional VA examination.  

However, relevant private treatment records continue to remain outstanding.  The Veteran identified treatment through Kaiser Permanente.  Treatment records from Kaiser Permanente dated through December 2014 and from February 2016 are currently associated with the claims file.  The Veteran's doctors from Kaiser Permanente submitted June 2015 and March 2016 letters identifying contemporaneous in-person evaluations performed, records of which are not currently associated with the claims file.  This is significant, since the letters associate muscle weakness, gait issues, and fatigability to her myasthenia gravis.  Moreover, the June 2015 letter states that myasthenia gravis can cause fatigable weakness in skeletal muscles even though patients may have normal muscle strength on examination.  

During the October 2015 VA examination, the examiner reported that the Veteran had normal strength with elbow flexion and extension, wrist flexion and extension, ankle plantar flexion and dorsiflexion, grip, pinch, and knee extension with no muscle weakness of the upper and lower extremities.  The examiner noted that private neurology records were not available for her to review.  In light of the state of the record, a new VA examination is necessary in order to determine the current severity of the myasthenia gravis, given the outstanding private treatment records and the Veteran's March 2016 statement that the condition has worsened.  See March 2016 VA treatment record; see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Finally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record reveals that the Veteran's myasthenia gravis may have impacted her ability to work.  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  As the issue of entitlement to a higher initial rating for myasthenia gravis and entitlement to a TDIU are intertwined, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Upon remand, the AOJ should provide the Veteran with VA Form 8940.    


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU.

2.  Associate with the claims file all outstanding records of VA treatment (dated since April 2017).

3.  Request that the Veteran complete any necessary release forms identifying the name and location of any private medical facility where she has received treatment for myasthenia gravis, to include Northside Hospital, Piedmont Hospital, and Kaiser Permanente (to specifically include records from June 2015 and March 2016).  

After securing any necessary release forms, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested and associated with the claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of her myasthenia gravis.  

All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner must describe, in detail, all of the symptoms associated with her myasthenia gravis.  The examiner should also discuss, to the extent feasible, the severity of the identified symptoms.  
5.  Then readjudicate the claim and adjudicate the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




